                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                     )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          No. 4:20-cv-01736-AGF
                                                )
ERDCC, et al.,                                  )
                                                )
              Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to proceed in forma pauperis. Docket No. 13. On January 29, 2021, the Court granted

plaintiff leave to proceed in forma pauperis and dismissed his case pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Docket No. 2; Docket No. 3. The United States Court of Appeals for the Eighth

Circuit dismissed plaintiff’s appeal on June 10, 2021. The case is closed. Therefore, plaintiff’s

motion will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 13) is DENIED AS MOOT.

       Dated this 29th day of June 2021.

                                                    _______________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE
